Case 1:16-cv-02476-TJK Document 59 Filed 02/24/20 Page 1of1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-5213 September Term, 2019
1:16-cv-02476-TJK
Filed On: February 24, 2020 [1829858]

American Bar Association and Jamie B.
Rudert,

Appellants
Geoffrey T. Burkhart, et al.,
Appellees
V.

United States Department of Education and
John B. King, Jr.,

Appellees

MANDATE
In accordance with the order of February 24, 2020, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Laura M. Chipley
Deputy Clerk

Link to the order filed February 24, 2020.
